FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change November 4, 2011 3. News Release November 4, 2011 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today reported financial results for the third quarter ended September 30, 2011. Amounts, unless specified otherwise, are expressed in U.S. dollars and in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP). 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Title: Phone No.: Curtis Sikorsky Chief Financial Officer 604-677-6905 9. Date of Report November 4, 2011 Per: “Curtis Sikorsky” Curtis Sikorsky, Chief Financial Officer
